Dear Mayor Hudson:
You advise this office that you currently serve as Mayor of the Town of Merryville, and that you have recently become a candidate for the District 2 position on the Beauregard Parish School Board. You ask if the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., prohibits you from holding both positions, should you be elected to the school board.
The positions of mayor and school board member are electiveoffices for purposes of the dual officeholding law. La.R.S. 42:62(1) defines elective office as "any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office and which is filled by vote of the citizens of this state or of a political subdivision thereof." Further, under the dual officeholding law, a municipality and a school board are separate political subdivisions. See La.R.S. 42:62(9) definingpolitical subdivision as "a parish, municipality, and any other unit of local government, including a school board . . ."
La.R.S. 42:63(D) is applicable to this matter and provides, in part:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof . . .
[Emphasis added.] *Page 2 
La.R.S. 42:63(D) prohibits one from at the same time holding two elective offices in political subdivisions of the state. Since two elective offices are involved, compensation, hours of work and whether the duties of the two positions are full time or part-time, are not relevant considerations to this determination. See
La. Atty. Gen. Op. 86-706, copy attached.
It is the opinion of this office that La.R.S. 42:63(D) of the dual officeholding law prohibits you from holding at the same time the elective office of Mayor of the Town of Merryville and the elective office of member of the Beauregard Parish School Board, should you be elected to the latter position.
We hope the foregoing is helpful to you. Should you have other questions with which we can provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:_____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg